                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                               Case No. 5:20-CR-00459-D-1


UNITED STATES OF AMERICA                       )
                                               )
             v.                                )                    ORDER
                                               )
DEONDRE MONTREAL RUSSELL,                      )
               Defendant.                     )


      This   matter     is    before   the    Court    on   the     Defendant's     motion   to

withdraw as appointed counsel.               For good cause shown,          the Defendant's

motion is hereby GRANTED.

      NOW, THEREFORE,         it is hereby ORDERED that the Motion to Withdraw

is   allowed and    that Attorney        Patrick B.         Weede    is   granted    leave to

withdraw as counsel for Mr. Russell.

      This the     tq        day of March, 2 021.




                                                   4     JAMES       c:
                                                                 DEVER III
                                                   United States District Judge




        Case 5:20-cr-00459-D Document 35 Filed 03/19/21 Page 1 of 1
